DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment Entry
Applicant's amendment or response filed 02/22/2021 is acknowledged and has been entered.  Claims 2, 5, and 9 have been amended.  Claim 1 has been cancelled.  Accordingly, claims 2-21 are pending, with claims 12-21 currently withdrawn.  Claims 2-11 are examined.
Priority
This application is a CIP of 15804990, filed 11/06/2017, which is a CIP of 15295398, filed 10/17/2016, which claimed priority to 62566589, filed 10/02/2017 and 62419382, which claims priority to 11/08/2016.   
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US2015/0359458) in view of Joao (US20150161330A1).
With respect to claim 2, Erickson at abstract, Fig. 8, and [0021], teaches a multiple device (smart phone) including a camera ([0021]), a viewing screen (see Fig. 8) and a software application stored thereon (smart phone app (abstract).  Erickson at [0019], [0089], and claim 26 teaches that the software has executable instructions that when executed cause the mobile device to initiate operation of the camera of the mobile device and capture an image of a testing device 
	Erickson does not teach that the server performs the functions that the cell phone does in Erickson (i.e. receive user information, and determine diagnostic test results, and perform the identify, create, and store steps) and does not perform the quote steps.
However, Joao, throughout the reference and especially at [0007]-[0010], [0014]-[0015], [0018], [0021], [0025], [0031]-[0035], [0086],  [0095], [0103]-[0104] ,[0110], [0140], ,[0148]-[0149],  [0212]-[0213],[0242], [0325-], Fig. 7, 12A-12B, 14A-14B,  and claims 1-20, teaches a system (Fig. 1) comprising a mobile device (cellular phone [0103]) and a server configured to receive, from the mobile device [0095], diagnostic test results and user information associated with a test device (which individual test results are reported as well as notes about the individual [0034], [0039], [0138], and [0144]), store the diagnostic test results in a server disposed in a network (database [0138], and [0144]), transmit user information to the insurance providers (Fig. 14B), wherein information used to sell an insurance policy (quote information [0149]) is sent and received, and transmitted, and transmit to the mobile device ([0023], [0055], [0113], [0140]-
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a server, as taught by Joao, perform the steps of Erikson,  and perform the quote steps, as taught by Joao, in the system of Erickson.
One of ordinary skill in the art would have been to have used a server, as taught by Joao, perform the steps of Erikson,  and perform the quote steps, as taught by Joao, in the system of Erickson, because Erickson teaches performing these functions with a cell phone, and Joao teaches performing them with a cell phone or network.  One would be motivated to perform the insurance steps, because this method facilitates improved healthcare quality, efficient information collection, processing and dissemination, efficient diagnosis and treatment, cost efficiency, cost containment, automated billing, and also facilitates the distribution and management of healthcare insurance, life insurance, disability insurance, as well as claims processing related thereto.
One of ordinary skill in the art would have a reasonable expectation of success, because Joao successfully describes how to perform the insurance function and teaches that either a cell 
With respect to claim 3, Erickson at Fig. 8 teaches multiple test strips.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US2015/0359458) in view of Joao (US20150161330A1), as applied to claim 3, and further in view of  Manugerra et al (US2015/0099656).
With respect to claim 4, Erickson at Fig. 8 teaches multiple test strips.
Erickson and Joao do not teach Zika and HCG.
However, Manugerra, throughout the reference and especially at [0038]-[0039] and [0072] teaches using Zika and HCG as antigens to detect antibodies.
 It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used HCG and Zika as antigens, as taught by Manugerra, in the system of Erickson, as modified by Joao.
One of ordinary skill in the art would have been motivated to have used HCG and Zika as antigens, as taught by Manugerra, in the system of Erickson, as modified by Joao, in order to determine if the patient has Zika and is pregnant.
One of ordinary skill in the art would have a reasonable expectation of success, because these antigens are routinely used to test for these diseases/states.
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US2015/0359458) in view of Joao (US20150161330A1), as applied to claim 3, and further in view of Jena et al (US 2014/0072189).
With respect to claim 5, Erickson at [0019], [0089], and claim 26 teaches that the software has executable instructions that when executed cause the mobile device to initiate 
Joao and Erickson do not teach the presenting the alignment graphic, detecting the alignment graphic, and determining pixel count.
However, Jena, throughout the reference and especially at [0102], [0105], [0147],  and Fig. 37 teaches presenting on the viewing screen of the mobile device an alignment graphic (preferred pattern) to be aligned with an alignment target (imaged pattern) of the testing device, and detecting when an alignment of the alignment graphic and the alignment target has taken place (when the system determines no alignment needed) and processing the image to determine pixel count.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used an alignment graphic, detected alignment, and measured pixel count, as taught by Jena, in the system of Erickson, as modified by Joao.

One of ordinary skill in the art would have a reasonable expectation of success, because these steps are routinely performed to align something to be imaged and to determine signal intensity.
With respect to claim 6, Joao at abstract, [0011], [0028], [0122], [0124]-[0125], [0149]-[0207], [0220]-[0222], [0230], [0232], [0257] teaches that insurance policy information and quotes are stored in a database, which can be displayed to both the patient and the insurance company and teaches that the computers communicate with the insurance representative (insurance exchange).
With respect to claim 7, Erikson at [0102] teaches that the control is stored (on a database) and accessed by the software application. Jena at abstract, [0010], [0017], [0018] teaches that the control (calibration) is a dataset from previous conducted tests stored on a database and accessed by the software application. 
With respect to claim 8, Erickson at abstract teaches a quantitative result.
	With respect to claim 9, Erickson at abstract, teaches that the level is correlated to a level of quantitative indicia, which can be a numerical rating.
	
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US2015/0359458) in view of Joao (US20150161330A1), as applied to claim 2, and further in view of Jena et al (US 2014/0072189) and Fishman et al. (US20130090938A1).

	However, Jena at [0009], Fig. 36,  and [0015] teaches that the server determines if there is a positive result (analyzing and visualizing the data (if there is a signal in the test line, it is a positive result), send the diagnostic test results from the server to a telemedicine provider, send additional medical history to the telemedicine provide, and initiate a telemedicine conference with the telemedicine provider (provider sends feedback).
	Moreover, Fishman, throughout the reference and especially at [0065]-[0069] and Fig. 7 teaches sending data to a provider, having a telemedicine initiation option (in app purchase that one can buy/buy a diagnosis), and determining whether the screen is pressed (it initiates when the screen is pressed/ if the user selects the buy button).
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have determined if the diagnostic is positive, send the diagnosis to the provider, send additional medical history to the provider and initiate a telemedicine session, as taught by Jena, and to perform the present and determine steps, as taught by Fishman, in the system of Erickson, as modified by Joao.
One of ordinary skill in the art would have been motivated to have determined if the diagnostic is positive, send the diagnosis to the provider, send additional medical history to the provider and initiate a telemedicine session, as taught by Jena, and to perform the present and determine steps, as taught by Fishman, in the system of Erickson, as modified by Joao, because Joao teaches transmitting information to a medical professional, and one would want to provide an option for initiating a telemedicine consult via the smart phone.

	With respect to claim 11, Fishman at [0085] teaches that the server is configured to receive, over a network, a notification related to an issued prescription (track when it is time to order a refill and send a notification that it is time to refill), and communicate information relating to the issue prescription over a network to a pharmacy (request to the pharmacy to refill the prescription). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No. 16137204 or 16/137,150 in view of Erickson et al. (US2015/0359458) and  Joao (US20150161330A1).
The copending Applications teach all limitations except for the information is a quote related to insurance policies and the amended limitations.
However, Erickson at abstract, Fig. 8, and [0021], teaches a multiple device (smart phone) including a camera ([0021]), a viewing screen (see Fig. 8) and a software application stored thereon (smart phone app (abstract).  Erickson at [0019], [0089], and claim 26 teaches that the software has executable instructions that when executed cause the mobile device to initiate operation of the camera of the mobile device and capture an image of a testing device ([0089], claim 26) pressing the camera button causes the camera to start and to capture an image). Erickson at abstract, [0102] and [0014] teaches that a server on a network (email server on a 
 Joao, throughout the reference and especially at [0007]-[0010], [0014]-[0015], [0018], [0021], [0025], [0031]-[0035], [0086],  [0095], [0103]-[0104] ,[0110], [0140], ,[0148]-[0149],  [0212]-[0213],[0242], [0325-], Fig. 7, 12A-12B, 14A-14B,  and claims 1-20, teaches a system comprising a mobile device (cellular phone) and a server configured to receive, from the mobile device, diagnostic test results and user information associated with a test device (which individual test results are reported as well as notes about the individual), store the diagnostic test results in a server disposed in a network, transmit user information to the insurance providers, wherein information used to sell an insurance policy (quote information) is sent and received, and transmitted, and transmit to the mobile device.

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a server to perform analysis and to have sent the information to an insurance company to request and receive a quote, as taught Joao, to have operated the camera via software and used the RGB analysis, as taught by Erickson, in the system of copending Application No. 16137204 or 16/137,150.

One of ordinary skill in the art would have a reasonable expectation of success, because Joao teaches that these steps are performed in a similar system and these are routine image analysis and data calculation functions performed by servers and software.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/22/2021, with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered and are persuasive.  However, the new rejection addresses these arguments.
Applicant’s arguments, see Remarks, filed 02/22/2021, with respect to the double patenting rejections have been fully considered and are persuasive.  However, the new rejection addresses these arguments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ANDREA S GROSSMAN/  Primary Examiner, Art Unit 1641